DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1 – 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grether (U.S. PG Pub. # 2010/0038112 A1).
	In Re claim 1, ‘112 teaches a composite body comprising: an elongated adhesive body, comprising: a core material (2 and 4 or 4 is composite wires); and an adhesive (22 or 24); and a plurality of linear members (6 or 8 or 28), wherein the core material comprises a plurality of filaments that have been subjected to at least one of crimping, bulking or twisting (pars. 0056, 0131 as twisting or stranding meets the limitation of bulking or twisting) so as to form the core material, the core material comprises one or more of a polymer material, glass, carbon fiber, rubber, or a natural material (pars. 0093 – 0097), the core material is free from including a metal (4 is composite wire made of metal free material per par.0093 – 0097), and the plurality of linear members are stuck (via tape 18 or adhesive 24) around the adhesive body (around doesn’t mean surround, figs. 1B, 3D, 5A – 5D or 7).

	In Re claims 2 and 3, ‘112 teaches wherein the plurality of linear members are stuck around (doesn’t mean surround) the adhesive body that is as a central axis (seen in at least figs. 5D or 7); wherein all of the plurality of linear members are stuck around the adhesive body in a state of being extended in a same direction as the adhesive body (they extend along the cable as seen in figs. 1B or 6).

	In Re claims 4 and 5, ‘112 teaches wherein the linear members (6) are stuck around the adhesive body without a gap (figs. 5A – 5D) in a circumferential direction of the adhesive body; wherein the adhesive body is linear (figs. 1B, 5A – 6D).

 	In Re claim 6, ‘112 teaches wherein the adhesive body includes a linear core material (4, as seen in figs. 1B, 2A – 2C) and an adhesive layer (22 , fig. 5B or 24, fig. 5D) that covers a surface of the core material in a longitudinal direction.

	In Re claim 7, ‘112 teaches a pressure sensitive adhesive body as claimed (par. 0084).

	In Re claim 8, ‘112 teaches wherein the plurality of linear members (28) include at least one selected from the group consisting of an optical fiber and an electric wire (par. 0140).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874